Order entered August 25, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00987-CV

                            IN RE HOWARD HOLLAND, Relator

                 Original Proceeding from the 422nd Judicial District Court
                                 Kaufman County, Texas
                             Trial Court Cause No. 93042-422

                                              ORDER
                           Before Justices Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we DENY the petition. We ORDER relator to

bear the costs of this original proceeding.


                                                       /s/   MOLLY FRANCIS
                                                             JUSTICE